                     2:18-cv-02308-CSB-EIL # 31-1          Page 1 of 5
                                                                                                  E-FILED
                                                                    Thursday, 15 April, 2021 02:49:56 PM
                                                                           Clerk, U.S. District Court, ILCD


                     AMERICAN ARBITRATION ASSOCIATION

CHERYL YNN BARNHILL,                      )
                                          )
                    Claimant,             )
      vs.                                 )       Case Number: 01-20-0007-2775
                                          )
U-HAUL CO. OF ILLINOIS, INC. ,            )
                                          )
                   Respondent.            )


                  ANSWER TO DEMAND FOR ARBITRATION
                AND REQUEST FOR DISMISSAL BY RESPONDENT


        NOW COJ\1ES the Respondent, U-HAUL CO. OF ILLINOIS, INC. , by and through its
attorneys, SANCHEZ DANIELS & HOFFMAN LLP, and for its Answer to Claimant's Claims,
states as follows :
I. ANSWER TO CLAIMANT'S DEMAND FOR ARBITRATION
      1.     I was wrongfully terminated, wasnt given the reason until the unemployment
             hearing (I won ).

            ANSWER:        Respondent denies the allegations contained in Paragraph 1.
      2.    I was a target first for being what they called the last of the "Ceds" and second
            because I contacted the EEOC after I was called a "Black Bitch" by my superior.

            ANSWER:        Respondent denies the allegations in Paragraph 2 and
                           specifically denies that that Claimant was "a target" or that
                           Respondent retaliated against Claimant for contacting the
                           EEOC.
      3.    I was the only female Assistant General Manager to add to that I was the only black
            female Assistant in my region .

            ANSWER:        Respondent denies the allegations contained in Paragraph 3.

      4.    I was demoted for getting pregnant, and replaced by a white male, when my baby
            died my position was not given back.

            ANSWER:       Respondent admits that a white male held the position of
                          Assistant Manager subsequent to Claimant's termination.
                          Further answering, Respondent denies any and all remaining
                          allegations contained in Paragraph 4.
                           2:18-cv-02308-CSB-EIL # 31-1            Page 2 of 5




         5.       my civil rights as well as human rights were violated in regards to my race, gender,
                  and pregnancy.
                  ANSWER:           Respondent denies the allegations contained in Paragraph 5 and
                                    specifically denies that it violated Claimant's civil rights and/or
                                    human rights, and further denies that it discriminated or
                                    retaliated against Claimant based upon her race, gender, sex,
                                    pregnancy or any other discriminatory or retaliatory basis.

         6.      Arbitration is now being used as what I believe a tool to stall or a weapon, I do not
                 recall ever signing any such document and anyone can electronically sign with
                 typed initials, Arbitration was only brought up after my case was filed in federal
                 court, there was no participation from U-Haul or their lawyers for two years while
                 the EEOC was doing its investigation and gave me the right to sue.
                 ANSWER:            Respondent denies the allegations contained in Paragraph 6.
                                    Further answering, the United States District Court of the
                                    Central District of Illinois had granted Respondent's Motion to
                                    Compel Arbitration based upon a valid, enforceable arbitration
                                    agreement and that Claimant's employment claims are subject
                                    to the arbitration agreement.
        WHEREFORE, Respondent, U-HAUL CO. OF ILLINOIS, INC. deni es that the Claimant is

entitled to the relief requested.


                                      AFFIRMATIVE DEFENSES


        NOW COMES the Respondent, U-HAUL CO. OF ILLINOIS , INC. , by and through its

attorneys, SANCHEZ DANIELS & HOFFMAN LLP, and states for its Affirmative Defenses to

Claimant's Claims, in the alternative and without prejudice to the denials contained in its Answer,

as follows:


                                    FIRST AFFIRMATIVE DEFENSE


         Under the American Arbitration Association Rules, Claimant was to "file a written notice

(hereinafter "Demand") of its intention to arbitrate at any office of the AAA, within the time limit

established by the applicable statute of limitations." Claimant failed to file written notice of her



                                                     2
                         2:18-cv-02308-CSB-EIL # 31-1          Page 3 of 5




intention to arbitrate within the applicable statute of limitations. As such, Claimant's claims are

time-barred and should be dismissed.




                              SECOND AFFIRMATIVE DEFENSE


        Claimant's Demand for Arbitration, and each purported claim contained therein, fails to

state a claim upon which relief can be granted.


                               THIRD AFFIRMATIVE DEFENSE


        Respondent's actions in demoting Claimant, not returning Claimant to Assistant General

Manager, and termination of Claimant were not based on race, sex, gender, or pregnancy and were

taken for legitimate, non-discriminatory reasons.


                                 FOURTH AFFIRMATIVE DEFENSE


        Claimant cannot establish a primafacie claim necessary to recover under Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S . 2000e et. seq ., or 42 U.S.C. § 1983.


                                      FIFTH AFFIRMATIVE DEFENSE


       Claimant's Demand for Arbitration, and each purported claim contained therein, is barred

in whole or in part because all decisions with respect to Claimant's employment and the position

in question were made by Respondent for legitimate, non-discriminatory, non-pretextual reasons.


                                  SIXTH AFFIRMATIVE DEFENSE


       Even if Claimant could establish aprimafacie claim, which Respondent continues to deny,

Claimant cannot establish that Respondent's legitimate, non-discriminatory reasons for its actions

were a pretext for discrimination .

                                                  3
                        2:18-cv-02308-CSB-EIL # 31-1             Page 4 of 5




                                 SEVENTH AFFIRMATIVE DEFENSE


        Claimant is estopped from pursuing the claims alleged in the Demand for Arbitration by

reason of the Claimant's own actions and course of conduct.


                                   EIGHTH AFFIRMATIVE DEFENSE

        Claimant has waived her right, if any, to pursue the claims alleged in the Demand for

Arbitration by reason of her own actions and course of conduct.


                                    NINTH AFFIRMATIVE DEFENSE

        Claimant's Demand for Arbitration, and each purported claim contained therein, is barred,

in whole or in part, by the Claimant's failure to mitigate, or reasonably attempt to mitigate, her

damages.


                                  TENTH AFFIRMATIVE DEFENSE


       Any claim for punitive damages against is barred because the alleged acts or omissions of

Respondent do not rise to the level required to sustain an award of punitive damages, do not

evidence malicious, willful or wanton conduct, and do not otherwise entitle Claimant to punitive

damages .


                               ELEVENTH AFFIRMATIVE DEFENSE


       Claimant's claims, to the extent they state claims that entitle Plaintiff to relief, are subject

to applicable damages caps or limitations.




                                                  4
                       2:18-cv-02308-CSB-EIL # 31-1           Page 5 of 5




       WHEREFORE, the Defendant, U-HAUL CO. OF ILLINOIS , INC., prays that the

Claimant be barred from recovering any damages whatsoever, Claimant's Demand for Arbitration,

and each claim alleged therein, be dismissed with prejudice and without costs, judgment be entered

in favor of the Respondent and against Claimant, and for any other relief deemed just and proper.




                                             Respectfully submitted,

                                             SANCHEZ DANIELS & HOFFMAN LLP

                                             By: /s/ Heather D. Erickson
                                                     Heather D . Erickson
                                                     Meghan D. White
                                                     SANCHEZ DANIELS & HOFFMAN LLP
                                                     Attorneys for Respondent
                                                     333 West Wacker Drive, Suite 500
                                                     Chicago, Illinois 60606
                                                     T: (312) 641-1555 - F : (312) 641-3004
                                                     E: herickson@sanchezdh com
                                                        mwhite@ sanchezdh .com




                                               5
